DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on November 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-3, 8-13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "adjacent" in claim 1 (2 occurrences) is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: lying near, close, or contiguous.  Dictionay.com.  The broadest reasonable interpretation consistent with the specification defines the “adjacent” as near, a relative/subjective term.  The location limited by the claim is uncertain.
Claim 1 recites the limitation "the pressure of the fire extinguishing agent at the valve outlet" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure of the fire extinguishing agent at the valve inlet" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
The term "adjacent" in claim 10 (2 occurrences) is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: lying near, close, or contiguous.  Dictionay.com.  The broadest reasonable interpretation consistent with the specification defines the “adjacent” as near, a relative/subjective term.  The location limited by the claim is uncertain.
Claim 10 recites the limitation "the pressure of the fire extinguishing agent at the valve outlet" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pressure of the fire extinguishing agent at the valve inlet" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
The term "adjacent" in claim 20 (2 occurrences) is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: lying near, close, or contiguous.  Dictionay.com.  The broadest reasonable interpretation consistent with the specification defines the “adjacent” as near, a relative/subjective term.  The location limited by the claim is uncertain.
Claim 20 recites the limitation "the pressure of the fire extinguishing agent at the valve outlet" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the pressure of the fire extinguishing agent at the valve inlet" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 8 can be found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 8, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitabkhan (2008/0087446). 
Sitabkhan discloses a system comprising:
a fire extinguishing tank 14 having an orifice 16;

wherein the fire extinguishing agent comprises halocarbon (paragraph 0019);
the valve further comprising:
a valve housing 22, 18;
a valve inlet (upstream opening of tube 22);
a valve outlet (outlet of tube 22 after sensor 26 melts away) in the housing;
a piston 28 within the valve housing, the piston dividing the valve into a first chamber (below plug 28) and a second chamber (above plug 28), the second chamber fluidly connecting the valve inlet to the valve outlet when the valve is opened;
wherein the piston is configured to move within the valve housing and adjust the flow of the fire extinguishing agent through the second chamber;
wherein the valve outlet is fluidly connected to the first chamber;
wherein the piston is configured to move when pressure at the valve outlet exceeds a selected outlet pressure (the shape and positioning of the piston allows the piston to move if/when pressure at the valve outlet is increased beyond the tank pressure);
wherein the piston further includes a first side (downstream side/bottom half side of plug 28) adjacent to the first chamber and a second side (upstream side/top half side of plug 28) adjacent to the second chamber;
wherein the pressure of the fire extinguishing agent at the valve outlet acts on the first side (fire extinguishing agent applies pressure to the upper surface of bottom lip of piston 28) of the piston; and

nitrogen gas (paragraph 0019) located within the first extinguishing tank at a selected pressure, wherein the nitrogen gas propels the fire extinguishing agent through the valve when the valve is opened

Claim Rejections - 35 USC § 103
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitabkhan (2008/0087446). 
Sitabkhan discloses the limitations of the claimed invention with the exception of the nitrogen pressure being greater than or equial to about 1800 psig.  Sitabkhan discloses a nitrogen pressure of 20-30 psaig (paragraph 0019).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a nitrogen pressure of about 1800 psig or greater for fast discharge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 1, 2, 8-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (7,353,881) in view of Sitabkhan (2008/0087446). 
Regarding claims 1, 8-11, 19 and 20, Akins et al. disclose a system comprising:
a fire extinguishing tank 10 having an orifice (orifice at top 32);
a valve 22 located in the orifice;
the valve comprising:
a valve housing 30;

a valve outlet 55;
a piston 34, 44, 42 within the valve housing, the piston dividing the valve into a first chamber 51 and a second chamber 47, the second chamber fluidly connecting the valve inlet to the valve outlet when the valve is opened;
wherein the piston is configured to move within the valve housing and adjust the flow of the fire extinguishing agent through the second chamber;
wherein the valve outlet is fluidly connected to the first chamber;
wherein the piston is configured to move when pressure at the valve outlet exceeds a selected outlet pressure;
wherein the piston further includes a first side (side of poppet 34 facing chamber 51) adjacent the first chamber and a second side (side of piston 42 facing lower piston chamber 47) adjacent the second chamber 47;
wherein the first side includes a first surface area and the second side includes a second surface area, the first surface area being greater than the second surface area (see figure 2);
wherein the pressure of the fire extinguishing agent at the valve outlet acts on the first side of the piston;
wherein the pressure of the fire extinguishing agent at the valve inlet acts on the second side (via passage 50 and port 53);
the valve outlet is fluidly connected to the first chamber through a manifold 50, 53 configured to distribute the fire extinguishing agent when the valve is opened.

Regarding claims 2 and 12, Sitabkhan further discloses nitrogen gas (paragraph 0019).

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.  
Applicant agues that the prior art does not disclose “wherein the pressure of the fire extinguishing agent at the valve outlet acts on the first side of the piston, and wherein the pressure of the fire extinguishing agent at the valve inlet acts on the second side.”  Sitabkhan discloses the pressure of the fire extinguishing agent at the valve outlet acts on the first side (fire extinguishing agent applies pressure to the upper surface of the bottom lip of piston 28) of the piston and the pressure of the fire extinguishing agent at the valve inlet acts on the second side (top side).  Akins et al. disclose the pressure of the fire extinguishing agent at the valve outlet acts on the first side (side of poppet 34 facing chamber 51) of the piston and the pressure of the fire extinguishing agent at the valve inlet acts on the second side (side of piston 42 facing lower piston chamber 47; pressure acts on the second side via passage 50 and port 53).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK